Citation Nr: 0529076	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for poliomyelitis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to June 
1954.  

The issue of the veteran's entitlement to service connection 
for poliomyelitis was most recently before the Board of 
Veterans' Appeals (Board) in February 2004, at which time it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, so that additional 
development could be undertaken.  While the case remained in 
remand status, the veteran initiated a claim for entitlement 
to service connection for a right knee disorder, and 
following a denial of such claim by RO action in February 
2005, an appeal of such denial was initiated and later 
perfected.  As such, it is properly before the Board for 
appellate review.  

Received by the RO in March 2005 was the veteran's claim 
alleging entitlement to secondary service connection for a 
right knee disorder.  Following claim development, such 
matter was denied by the RO in rating action entered in 
August 2005.  Notice of the action taken was then provided to 
the veteran later in the same month.  A timely filed notice 
of disagreement is not shown by the record to date, and the 
veteran is reminded that, in the event he wishes to appeal 
that denial, he must timely file a notice of disagreement 
with the RO within the one-year period ending in August 2006.  
As such matter is not within the Board's jurisdiction for 
review at this juncture, it is not herein addressed.  

The issue of the veteran's entitlement to service connection 
for poliomyelitis is addressed in the REMAND portion of this 
document and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The veteran sustained one documented right knee injury 
while on active duty in January 1951.

3.  No right knee disorder, including arthritis, is shown in 
service subsequent to the right knee injury of January 1951 
or for many years following the veteran's discharge from 
service.

3.  No competent medical professional has offered any finding 
or opinion linking any current disability of the veteran's 
right knee to a disease or injury occurring in military 
service, including the right knee sprain of January 1951.  


CONCLUSION OF LAW

A right knee disorder, to include any residual of an 
inservice right knee sprain, was not incurred in or 
aggravated by service, nor may arthritis of the right knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2004); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in April 2004 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection requires medical evidence of a current 
disability, medical, or in some cases lay, evidence of 
inservice incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

Service medical records show that the veteran was treated for 
a right knee sprain in January 1951 when clipped while 
playing an authorized basketball game.  No further right knee 
complaints or findings are identified in service or in 
medical records compiled for many years following the 
veteran's discharge from service.  Postservice medical 
evidence reveals a clinical assessment of right knee pain in 
May 1992, and findings from a VA medical examination in 
December 2004 yielded diagnoses of right knee pain and 
degenerative joint disease of the right knee.  It, too, is 
noteworthy that the veteran indicated at the time of the 
December 2004 evaluation that he had sustained a right knee 
injury in service when wrestling and, while he had received 
treatment in service for that injury, he denied ever 
receiving further treatment therefor in service or until the 
last few years.  

Regardless of whether there was but one inservice injury of 
the right knee, or more than one as the veteran seems to 
allege, this case turns on whether there is a nexus between 
one or more inservice right knee injuries and current 
disablement of the veteran's right knee.  In fact, the record 
is devoid of competent evidence establishing a link between 
any existing right knee disorder and the veteran's military 
service or any event thereof.  The only competent evidence on 
point is in fact to the contrary, given that a VA examiner in 
December 2004 determined that the veteran's current right 
knee disablement was inconsistent with what was shown during 
his period of military service and, as such, it was less than 
likely that there was any relationship between current 
disability of the right knee and service.  

While the undersigned acknowledges the written testimony of 
the veteran as to his belief of a direct relationship between 
his inservice knee injury and current disability of the right 
knee, it is significant that the veteran is not shown to be 
in possession of the necessary medical background or training 
so as to render competent his opinions as to medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).

Inasmuch as competent, linking evidence is lacking, it is 
found that a preponderance of the evidence is against 
entitlement of the veteran to service connection for a right 
knee disorder.  Accordingly, the appeal must be denied.  In 
reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.

ORDER

Service connection for a right knee disorder is denied.  


REMAND

Regarding the issue of the veteran's entitlement to service 
connection for poliomyelitis, the RO on remand completed 
those actions necessary for compliance with the VCAA and its 
implementing regulations.  However, additional documentary 
evidence, pertaining to the disorder in question at least in 
part, consisting of two separate submissions of VA treatment 
records were received into the record following the RO's 
issuance of its most recent supplemental statement of the 
case of December 2004.  Such records it is also noted were 
received subsequent to the RO's return of the case to the 
Board.  Consequently, remand is required to afford the RO the 
initial opportunity of reviewing that evidence in conjunction 
with the other evidence on file.  See 38 C.F.R. § 19.31 
(2004).  

Accordingly, this matter is REMANDED for the following 
action:

The veteran's claim of entitlement to 
service connection for poliomyelitis must 
be readjudicated on the basis of all of 
the evidence of record, including that 
submitted subsequent to the supplemental 
statement of the case in December 2004, 
and all pertinent legal authority, 
inclusive of the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


